The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/150,550 by Li et al. for “METHOD AND APPARATUS OF HANDLING DEVICE-TO-DEVICE RESOURCE SELECTION WITH CONSIDERATION ON DISCONTINUOUS RECEPTION OPERATION IN A WIRELESS COMMUNICATION SYSTEM”, filed on 01/15/2021. 
Claims 1-20 are now pending. The independent claims are 1 and 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20220217738A1), hereinafter LEE, in view of SHIN et al. (US20220295514A1), hereinafter SHIN.

Regarding claim 1, LEE teaches A method of a first device to perform sidelink communication, comprising: (LEE, Fig. 14, paragraph 147, teach a first TX UE (i.e. first device) performing sidelink communications.)
the first device performs sidelink resource selection or reselection procedure for a sidelink transmission to a second device, wherein the sidelink resource selection or reselection procedure is performed to select at least one sidelink resource from candidate sidelink resources within a time duration of selection window; (LEE, Fig. 14, steps 1410, 1420, paragraphs 147-148, 154, teach performing sidelink resource selection via sensing operation for a sidelink transmission to a RX UE (i.e. second device), wherein the sensing operation is performed to select at least one SL transmission resource (i.e. sidelink resource) for a time interval (i.e. from candidate sidelink resources within a time duration of selection window (see e.g. Fig. 13).)
and the first device performs the sidelink transmission on the first sidelink resource to the second device. (LEE, Fig. 14, step 1430, paragraphs 184-185, teach performing sidelink transmission on the first sidelink resource to the second device.)
LEE does not describe the first device selects a first sidelink resource based on sidelink active time or wake-up time of the second device, wherein the first sidelink resource is within the time duration of selection window; 
SHIN the same field of endeavor teaches the first device selects a first sidelink resource based on sidelink active time or wake-up time of the second device, wherein the first sidelink resource is within the time duration of selection window; (SHIN, Fig. 15, step 1501, paragraphs 191, 199, teach resource selection based on a sidelink DRX active time.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to select a first sidelink resource based on sidelink active time or wake-up time of a second device, and the first sidelink resource is within the time duration of selection window. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 2, LEE in view of SHIN teaches the method of claim 1, wherein the first sidelink resource is selected or restricted to be within the sidelink active time or wake-up time of the second device. (SHIN, Fig. 15, steps 1501, 1503, paragraphs 203-204, teach no adusting the sensing window into the SL DRX active time.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the first sidelink resource as selected or restricted to be within the sidelink active time or wake-up time of the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 5, LEE in view of SHIN teaches the method of claim 1, wherein the sidelink active time or wake-up time is derived or determined based on sidelink Discontinuous Reception (DRX)-related parameter(s), or Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s), and/or wherein the sidelink DRX-related parameter(s), PSCCH-monitoring-related parameter(s), or assisted parameter(s) comprises any of time length of sidelink DRX cycle, time length of sidelink DRX on-duration timer, sidelink DRX time offset, time length of sidelink DRX Inactivity timer, time length of sidelink DRX retransmission timer, and time length of sidelink DRX Hybrid Automatic Repeat Request (HARD) Round Trip Time (RTT) timer. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the sidelink active time or wake-up time as derived or determined based on sidelink Discontinuous Reception (DRX)-related parameter(s), or Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s), and/or wherein the sidelink DRX-related parameter(s), PSCCH-monitoring-related parameter(s), or assisted parameter(s) comprises any of time length of sidelink DRX cycle, time length of sidelink DRX on-duration timer, sidelink DRX time offset, time length of sidelink DRX Inactivity timer, time length of sidelink DRX retransmission timer, and time length of sidelink DRX Hybrid Automatic Repeat Request (HARD) Round Trip Time (RTT) timer. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).


Regarding claim 6, LEE in view of SHIN teaches the method of claim 1, further comprising: the first device derives, determines, assumes, or expects the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) of the second device. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) of the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 7, LEE in view of SHIN teaches the method of claim 1, wherein the candidate sidelink resources are in a sidelink resource pool, and the first device derives, determines, assumes, or expects the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for the sidelink resource pool. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for the sidelink resource pool. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 8, LEE in view of SHIN teaches the method of claim 1, further comprising: the first device derives, determines, assumes, or expects the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for sidelink connection or link between the first device and the second device. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for sidelink connection or link between the first device and the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 9, LEE in view of SHIN teaches the method of claim 1, wherein the first sidelink resource is selected for an initial or new sidelink transmission for a Transport Block (TB), and/or wherein the sidelink transmission on the first sidelink resource is the initial or new sidelink transmission for the TB. (LEE, paragraph 123 teach using transport block (TB) for the packets or traffic.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the first sidelink resource is selected for an initial or new sidelink transmission for a Transport Block (TB), and/or wherein the sidelink transmission on the first sidelink resource is the initial or new sidelink transmission for the TB. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 10, LEE teaches A method of a first device to perform sidelink communication, comprising: (LEE, Fig. 14, paragraph 147, teach a first TX UE (i.e. first device) performing sidelink communications.)
the first device performs a first sidelink resource selection or reselection procedure for a sidelink transmission to a second device, wherein the first sidelink resource selection or reselection procedure is performed to select at least one sidelink resource from candidate sidelink resources within a time duration of selection window; (LEE, Fig. 14, steps 1410, 1420, paragraphs 147-148, 154, teach performing sidelink resource selection via sensing operation for a sidelink transmission to a RX UE (i.e. second device), wherein the sensing operation is performed to select at least one SL transmission resource (i.e. sidelink resource) for a time interval (i.e. from candidate sidelink resources within a time duration of selection window (see e.g. Fig. 13).)
and the first device performs the sidelink transmission on the first sidelink resource to the second device. (LEE, Fig. 14, step 1430, paragraphs 184-185, teach performing sidelink transmission on the first sidelink resource to the second device.)
LEE does not describe the first device selects a first sidelink resource based on a first sidelink active time or wake-up time of the first device, wherein the first sidelink resource is within the time duration of selection window; 
SHIN the same field of endeavor teaches the first device selects a first sidelink resource based on a first sidelink active time or wake-up time of the first device, wherein the first sidelink resource is within the time duration of selection window; (SHIN, Fig. 15, step 1501, paragraphs 191, 199, teach resource selection based on a sidelink DRX active time.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to select a first sidelink resource based on sidelink active time or wake-up time of a second device, and the first sidelink resource is within the time duration of selection window. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 11, LEE in view of SHIN teaches the method of claim 10, wherein the first sidelink resource is selected or restricted to be within the first sidelink active time or wake-up time of the first device. (SHIN, Fig. 15, steps 1501, 1503, paragraphs 203-204, teach no adusting the sensing window into the SL DRX active time.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the first sidelink resource as selected or restricted to be within the sidelink active time or wake-up time of the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 14, LEE in view of SHIN teaches the method of claim 10, wherein the first sidelink active time or wake-up time is derived or determined based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s), and/or wherein the sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) comprises any of time length of sidelink DRX cycle, time length of sidelink DRX on-duration timer, sidelink DRX time offset, time length of sidelink DRX Inactivity timer, time length of sidelink DRX retransmission timer, and time length of sidelink DRX Hybrid Automatic Repeat Request (HARD) Round Trip Time (RTT) timer. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the sidelink active time or wake-up time as derived or determined based on sidelink Discontinuous Reception (DRX)-related parameter(s), or Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s), and/or wherein the sidelink DRX-related parameter(s), PSCCH-monitoring-related parameter(s), or assisted parameter(s) comprises any of time length of sidelink DRX cycle, time length of sidelink DRX on-duration timer, sidelink DRX time offset, time length of sidelink DRX Inactivity timer, time length of sidelink DRX retransmission timer, and time length of sidelink DRX Hybrid Automatic Repeat Request (HARD) Round Trip Time (RTT) timer. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 15, LEE in view of SHIN teaches the method of claim 10, further comprising: the first device derives or determines the first sidelink active time or wake-up time of the first device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) of the first device, and/or wherein the first device shares, sets, or configures the same sidelink DRX-related parameter(s), PSCCH-monitoring-related parameter(s), or assisted parameter(s) with the second device. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) of the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 16, LEE in view of SHIN teaches the method of claim 10, wherein the candidate sidelink resources are in a sidelink resource pool, and the first device derives or determines the first sidelink active time or wake-up time of the first device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for the sidelink resource pool. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for the sidelink resource pool. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 17, LEE in view of SHIN teaches the method of claim 10, further comprising: the first device derives or determines the first sidelink active time or wake-up time of the first device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for sidelink connection or link between the first device and the second device, wherein the first sidelink active time or wake-up time of the first device is for sidelink connection or link between the first device and the second device. (SHIN, Fig. 15, steps 1501, 1502, 1503, paragraphs 191, 199, 203-204, teach a resource selection window (i.e. pool) based on SL DRX parameters, and/or PSCCH parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to determine the sidelink active time or wake-up time of the second device, based on sidelink Discontinuous Reception (DRX)-related parameter(s), Physical Sidelink Control Channel (PSCCH)-monitoring-related parameter(s), or assisted parameter(s) configured or set for sidelink connection or link between the first device and the second device. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 19, LEE in view of SHIN teaches the method of claim 10, wherein the first sidelink resource is selected for an initial or new sidelink transmission for a Transport Block (TB), and/or wherein the sidelink transmission on the first sidelink resource is the initial or new sidelink transmission for the TB. (LEE, paragraph 123 teach using transport block (TB) for the packets or traffic.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to configure the first sidelink resource is selected for an initial or new sidelink transmission for a Transport Block (TB), and/or wherein the sidelink transmission on the first sidelink resource is the initial or new sidelink transmission for the TB. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Regarding claim 20, LEE teaches A first device, comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: (LEE, Fig. 19, paragraphs 213-214, teach a device comprising processor 102, transceiver 106, and memory 104 to perform the overall functions claimed.)
perform sidelink resource selection or reselection procedure for a sidelink transmission to a second device, (LEE, Fig. 14, paragraph 147, teach a first TX UE (i.e. first device) performing sidelink communications.) wherein the sidelink resource selection or reselection procedure is performed to select at least one sidelink resource from candidate sidelink resources within a time duration of selection window; (LEE, Fig. 14, steps 1410, 1420, paragraphs 147-148, 154, teach performing sidelink resource selection via sensing operation for a sidelink transmission to a RX UE (i.e. second device), wherein the sensing operation is performed to select at least one SL transmission resource (i.e. sidelink resource) for a time interval (i.e. from candidate sidelink resources within a time duration of selection window (see e.g. Fig. 13).)
and perform the sidelink transmission on the first sidelink resource to the second device. (LEE, Fig. 14, step 1430, paragraphs 184-185, teach performing sidelink transmission on the first sidelink resource to the second device.)
LEE does not describe select a first sidelink resource based on sidelink active time or wake-up time of the second device, wherein the first sidelink resource is within the time duration of selection window; 
SHIN the same field of endeavor teaches select a first sidelink resource based on sidelink active time or wake-up time of the second device, wherein the first sidelink resource is within the time duration of selection window; (SHIN, Fig. 15, step 1501, paragraphs 191, 199, teach resource selection based on a sidelink DRX active time.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of LEE to select a first sidelink resource based on sidelink active time or wake-up time of a second device, and the first sidelink resource is within the time duration of selection window. The motivation would be to minimize power consumption of the UE, thereby increasing battery efficiency (SHIN, paragraph 57).

Allowable Subject Matter
Claims 3-5, 12-13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412